Rehearing denied March 30, 1926.                       ON PETITION FOR REHEARING.                              (244 P. 665.)
A petition for rehearing has been filed herein reciting that after the trial of the cause in the court below plaintiff surrendered the custody of the three younger children to defendant, and that defendant since that time has had the custody of said children, and has supported and maintained them. If this is so, some modification of the decree upon the mandate may be required, in respect to the custody of the children and the amount of alimony to be paid to the plaintiff. Concerning these matters, the Circuit Court for Lane County has jurisdiction, and may modify the decree entered upon the mandate herein in respect to these matters, upon proper showing, whenever the circumstances of the case are such as to make such modification necessary or proper, in order to protect and secure the future welfare of said children.
The petition for rehearing will be denied, and the decree entered in the lower court upon the mandate of this court will stand without any modification, except as the same may be hereafter modified by that court in accordance with what is now said and in respect to the particular matters hereinbefore referred to.
REHEARING DENIED.
McBRIDE, C.J., and BURNETT and COSHOW, JJ., concur. *Page 525